DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the Notice of Allowance mailed 06/06/2022, it was noted that the information disclosure statement (IDS) documents submitted on 04/05/2022, 04/21/2022 and 05/12/2022 have been considered by the examiner, however, the citations were not initialed or lined through when submitted as PTO-1499.  It is hereby confirmed that the information disclosure statement (IDS) documents submitted on 04/05/2022, 04/21/2022 and 05/12/2022 have been considered and initialed or lined through by the examiner. The references listed on the IDS document are considered to have no effect on the allowability of the instant application.  
The Notice of Allowance mailed 06/06/2022 is withdrawn, and this new Office Action replaces the previous Office action mailed 06/06/2022.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/18/2022 has been entered. 

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 5-6 and 10-16 directed to a method for oxidative dehydrogenation of a gas feed in the presence of a catalyst and an oxygen source (e.g., converting butane to butadiene) in the response to the Requirement for Restriction/Election dated 05/21/2020. Upon further consideration, the withdrawn process claims 1, 3-4 and 7-8 that direct a method for catalytic oxidation of a gas feed in the presence of a catalyst and an oxygen source (e.g., converting propylene to acrolein) are considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Grace E. Kim on May 31, 2022.  
The application has been amended as follows:

Claim 1
Lines 16-18, “wherein the catalytic oxidation reaction comprises an oxidation reaction for producing, from the organic compound under a reaction temperature, an oxidation reaction product corresponding to the organic compound,”
Lines 21-22, “wherein the temperature of the molybdenum compound layer at the time of catalytic oxidation reaction is lower by greater than 0 °C to 40°C than the reaction temperature, 

Claim 5
Lines 16-18, “wherein the catalytic oxidation reaction comprises an oxidative dehydrogenation reaction for producing, from the organic compound under a reaction temperature, an oxidative dehydrogenation reaction product corresponding to the organic compound,”
Lines 21-22, “wherein the temperature of the molybdenum compound layer at the time of catalytic oxidation reaction is lower by greater than 0 °C to 40°C than the reaction temperature, 

Reasons for Allowance 
Applicants amended claim 5 to recite “the temperature of the molybdenum compound layer at the time of catalytic oxidation reaction is lower by greater than 0 °C to 40°C than the reaction temperature”.  In addition, Applicants’ argument that the cited prior arts, Cha et al. (KR20130046458 (A)) and/or Takata et al. (US 4,438,217), do not teach the features of: (i) a temperature of the molybdenum compound layer at the time of the catalytic oxidation reaction is lower by 3 to 50°C than a temperature of the catalyst layer; (ii) a temperature of the molybdenum compound layer at the time of catalytic oxidation reaction is lower by greater than 0 [Symbol font/0xB0]C to 40 °C than the reaction temperature; and (iii) under a flow of a mixed gas at 440 [Symbol font/0xB0]C composed of a composition containing 75 vol% of air and 25 vol% of water vapor, a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst (Remarks, pages 7-13, filed 05/18/2022), is considered persuasive. 	
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1 and 3-8 and 10-16.  The concept of a method of performing a catalytic oxidation reaction in a tubular reactor in the presence of a molybdenum composite oxide catalyst, the method comprises comprising: 
arranging a molybdenum compound layer containing a molybdenum compound and a composite oxide catalyst layer containing a molybdenum composite oxide catalyst in this order from a reaction raw material supply port side of the tubular reactor; and
feeding a raw material comprising an organic compound into the tubular reactor,
wherein the molybdenum compound layer supplies molybdenum to the composite oxide catalyst layer, 
wherein the catalytic oxidation reaction comprises an oxidative dehydrogenation reaction for producing, from the organic compound under a reaction temperature, an oxidative dehydrogenation reaction product corresponding to the organic compound, 
wherein a temperature of the molybdenum compound layer at the time of the catalytic oxidation reaction is lower by 3 to 50°C than a temperature of the catalyst layer, 
wherein the temperature of the molybdenum compound layer at the time of catalytic oxidation reaction is lower by greater than 0 to 40°C than the reaction temperature,
wherein the molybdenum compound comprises molybdenum oxide and an alkali metal or an alkaline earth metal, and
wherein, under a flow of a mixed gas at 440 [Symbol font/0xB0]C composed of a composition containing 75 vol% of air and 25 vol% of water vapor, a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst, is considered novel.
The closest prior art to Cha et al. (KR20130046458 (A)) disclose a method for oxidative hydrogenation of n-butene into 1,3-butadiene (Abstract), wherein the process comprises (page 5 of Description, 1st paragraph): (i) preparing a catalyst fixed phase in the first reactor, BDP 120-based bismuth molybdate-based catalyst is charged, and sequentially the second reactor connected in series with the first reactor is charged with a catalyst stationary phase, a BDP 140-based bismuth molybdate based catalyst.  The BDP 120-based bismuth molybdate-based catalyst and the BDP 140-based bismuth molybdate based catalyst are multi-oxides catalysts comprising molybdenum (Mo) oxide having different catalytic activity (pages 5-7 of Description). In addition, the BDP 120-based bismuth molybdate-based catalyst comprises cation selected from the group consisting of cesium, cobalt, and iron (page 5, Description); (ii) feeding reactants comprising C4 mixture containing normal-butene, air and steam to the first and second reactors, and then performing an oxidative dehydrogenation reaction while continuously passing the reactants; and (iii) separating and purifying the 1,3-butadiene and normal butane mixture obtained from the second reactor. The oxidative dehydrogenation reaction temperature ranges from 300-600 [Symbol font/0xB0]C and a molar ratio of the C4 mixture: air: steam in the reactants is 1:0.5-10:1-50 (page 8 of Description, 1st paragraph).  But Cha et al. do not disclose the features of: (i) a temperature of the molybdenum compound layer at the time of the catalytic oxidation reaction is lower by 3 to 50°C than a temperature of the catalyst layer; (ii) a temperature of the molybdenum compound layer at the time of catalytic oxidation reaction is lower by greater than 0 [Symbol font/0xB0]C to 40 °C than the reaction temperature; and (iii) under a flow of a mixed gas at 440 [Symbol font/0xB0]C composed of a composition containing 75 vol% of air and 25 vol% of water vapor, a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst, in the context of a method of performing a catalytic oxidation reaction in a tubular reactor in the presence of a molybdenum composite oxide catalyst. 
Other pertinent prior art to Takata et al. (US 4,438,217) disclose a catalyst for use in obtaining acrolein at a high selectivity and yield by the catalytic vapor-phase oxidation of propylene with air or a gas containing molecular oxygen, and further disclose the mixed metal oxide catalyst comprising bismuth and molybdenum experience sublimation of molybdenum element during oxidation of hydrocarbons (col. 2, lines 43-54).
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a method of performing a catalytic oxidation reaction in a tubular reactor in the presence of a molybdenum composite oxide catalyst including the features of: (i) a temperature of the molybdenum compound layer at the time of the catalytic oxidation reaction is lower by 3 to 50°C than a temperature of the catalyst layer; (ii) a temperature of the molybdenum compound layer at the time of catalytic oxidation reaction is lower by greater than 0 [Symbol font/0xB0]C to 40 °C than the reaction temperature; and (iii) under a flow of a mixed gas at 440 [Symbol font/0xB0]C composed of a composition containing 75 vol% of air and 25 vol% of water vapor, a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst, along with other limitations recited in claim 5 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772